81564: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-09398: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81564


Short Caption:NELSON VS. DIST. CT. (NELSON)Court:Supreme Court


Related Case(s):63432, 63545, 66772, 68292, 77254, 77473


Lower Court Case(s):Clark Co. - Eighth Judicial District - D411537Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/15/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLynita Sue NelsonRobert P. Dickerson
							(The Dickerson Karacsonyi Law Group)
						Josef M. Karacsonyi
							(The Dickerson Karacsonyi Law Group)
						


Real Party in InterestEric L. NelsonMichelle A. Hauser
							(Dawson & Lordahl, PLLC)
						Dawn R. Throne
							(Former)
						
							(Throne & Hauser)
						


Real Party in InterestMatt KlabackaJeffrey P. Luszeck
							(Solomon Dwiggins & Freer, Ltd.)
						Mark A. Solomon
							(Solomon Dwiggins & Freer, Ltd.)
						


RespondentFrank P. Sullivan


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


07/31/2020Filing FeeFiling fee paid. E-Payment $250.00 from Josef M. Karacsonyi. (SC)


07/31/2020Petition/WritFiled Petition for Writ of Mandamus or Other Extraordinary Relief. (SC)20-28035




07/31/2020AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)20-28036




07/31/2020AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)20-28037




07/31/2020AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)20-28038




08/19/2020Order/ProceduralFiled Order Directing Answer. Real party in interest's answer due: 28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC)20-30625




09/16/2020BriefFiled Real Party in Interest Answering Brief to Petition for Writ of Mandamus or other Extraordinary Relief. (SC)20-34165




09/18/2020Petition/WritFiled Real Party in Interest Eric Nelson's Joinder in Matt Klablacka, Distribution Trustee's Answer to Petition for Writ of Mandamus or Other Extraordinary Relief. (SC)20-34462




09/30/2020Petition/WritFiled Petitioner Reply to Answer to Petition. (SC)20-35940




10/01/2020Case Status UpdateBriefing Completed/To Screening. (SC)


01/03/2021Notice/IncomingFiled Real Party in Interest Substitution of Attorneys from Dawn Throne to Michelle Hauser. (SC)21-00001




01/08/2021Order/ProceduralFiled Order Disapproving Substitution.  The substitution of Michelle Hauser of the law office of Dawson & Lordahl, PLLC, in place of Dawn Throne of Throne & Hauser as counsel for real party in interest Eric L. Nelson is disapproved without prejudice because it is not signed by Dawn Throne, as required by NRAP 46(e)(2).  (SC)21-00626




01/15/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-01477




01/19/2021Notice/IncomingFiled Substitution of Attorneys (Respondent, Eric L. Nelson, hereby substitutes Michelle A. Hauser, Esq., of the law office of Dawson & Lordahl PLLC, as his attorney in the above-entitled action in the place and stead of Throne & Hauser). (SC)21-01955




01/29/2021Order/ProceduralFiled Order.  The clerk of this court shall remove Dawn Throne and Throne & Hauser from the docket and service list and replace them with Michelle Hauser and Dawson & Lordahl, PLLC, as counsel for real party in interest Eric L. Nelson.  (SC)21-02857




04/01/2021Opinion/DispositionalFiled Authored Opinion. "Petition granted." Before: Parraguirre/Stiglich/Silver. Author: Silver, J. Majority: Parraguirre/Stiglich/Silver. 137 Nev. Adv. Opn. No. 14. SNP21-RP/LS/AS. (SC).21-09398




04/01/2021WritFiled Writ with letter. Original and one copy of writ of mandamus and copy of the opinion mailed to Josef M. Karacsonyi for service upon Judge Frank P. Sullivan. (SC)21-09455




04/15/2021WritFiled Returned Writ. Original Writ returned. Served on Judge Frank P. Sullivan on April 12th, 2021. (SC)21-10927




04/26/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-11883




04/26/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View